For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 01/11/2011 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1. ASGI Agility Income Fund(herein called ‘Insured’) 401 South Tryon Street Charlotte, NC28202 Aon Risk Services Northeast Inc. AmmadMahmood 199 Water Street New York, NY10038 Item 2. Policy Period:From 12:01 a.m. on 9/1/2010to 12:01 a.m. on 9/1/2011 standard time. Item 3. Limit of Liability:$ 5,000,000 per Loss. Provided, however that if specific limits, either greater or lesser, are inserted opposite any specified INSURING CLAUSE, such specific limits shall be applicable to such INSURING CLAUSES in lieu of, and not in addition to, such bond limit.If"NOT COVERED" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE shall be deemed to be deleted from this bond. INSURING CLAUSE LIMIT OF LIABILITY DEDUCTIBLE Employee Coverage Premises Coverage Transit Coverage Forgery or Alteration Coverage Extended Forgery Coverage Counterfeit Currency Coverage Threats to Persons Coverage Computer Systems Coverage Voice Initiated Transaction Coverage Uncollectible Items of Deposit Coverage Audit Expense Coverage Telefacsimile Transfer Fraud Rider Provided, that there shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. G-131698-A Ed. date 6/98 For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND Item 4. The liability of the Underwriter is also subject to the terms of the following endorsements executed simultaneously herewith G-145126-A
